Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as obvious over Yuki 4955966 in view of Wood 4373041 in further view of Kato 2002/0155903.
Yuki (abstract) suggests rubber compositions for golf balls. Yuki exemplifies (col 15-16; #137-140,143-146) golf balls having a core, an intermediate layer and a cover. The cores (ie applicant’s “inner core”) is typically made from 100 parts polybutadiene, (ie applicant’s “a”), 10 parts zinc acrylate (ie applicant’s “b”), 15 parts ZnO2, 10 parts silica, 5 parts peroxide (ie applicant’s “c”), antioxidant, stearic acid and fibers. These examples lack a terpene resin tackifier and do not report the hardness of the intermediate layer and cover.
However, Yuki teaches the rubber composition may include a tackifier (col 10 line 6). No specific types of tackifiers are disclosed.
	Wood (abstract) teaches tackifying resins such as terpene resins in silica filled rubber. The tackifier promotes bonding of the silica to rubber (col 2 line 45-48). 

	In regards to applicant’s hardness limitations, the requirements appear to be a common configuration for golf balls. Kato (table 1) exemplifies three layer golf balls having a polybutadiene core, a polybutadiene intermediate layer and ionomeric cover similar to Yuki. The cover is always softer than the polybutadiene intermediate layer and can be <50 shore D (see Kato’s examples 2,3).
It would have been obvious to ensure Yuki’s hardness properties fall within common criteria for golf balls.

	In regards to applicant’s dependent claims:
	The terpene resin can be Piccolyte A115 which is a homopolymer of alpha-pinene (example III). Piccolyte A115 has a MW of 790 (see the Pinova product literature) which corresponds to applicant’s formula 3.
	Piccolyte A115 has a softening point of 1150C (see Wood’s example III).
	The amount of tackifier is 2-30phr (Wood col 2 line 50).
	The ratio of the cited example’s 10 parts zinc acrylate to 2-5phr Piccolyte A115 is within applicant’s range.
	The polybutadiene is Japan Synthetic Rubber’s BR-11 (Yuki col 12 line 3). Inherently, this has a cis content of 96% (see footnotes to table 2 of Ohama 6287218).
	Kato (table 3) reports his core hardnesses on the shore D scale rather than the shore C scale. One can estimate that the corresponding shore C values from the Durometer Conversion Chart meet applicant’s requirements.



Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as obvious over Yuki 4955966 in view of Iwami 2001/0031670 in further view of Kato 2002/0155903.
Yuki (abstract) suggests rubber compositions for golf balls. Yuki exemplifies (col 15-16; #137-140,143-146) golf balls having a core, an intermediate layer and a cover. The cores (ie applicant’s “inner core”) is typically made from 100 parts polybutadiene, (ie applicant’s “a”), 10 parts zinc acrylate (ie applicant’s “b”), 15 parts ZnO2, 10 parts silica, 5 parts peroxide (ie applicant’s “c”), antioxidant, stearic acid and fibers. These examples lack a terpene resin tackifier and do not report the hardness of the intermediate layer and cover.
However, Yuki teaches the rubber composition may include a tackifier (col 10 line 6). No specific types of tackifiers are disclosed.
	Iwami (abstract) teaches tackifying resins suitable for golf ball materials. The tackifier (paragraph 32) has applicant’s structure. 
	It would have been obvious to select any of Iwami’s tackifiers as Yuki’s tackifier.
In regards to applicant’s hardness limitations, the requirements appear to be a common configuration for golf balls. Kato (table 1) exemplifies three layer golf balls having a polybutadiene core, a polybutadiene intermediate layer and ionomeric cover similar to Yuki. The cover is always softer than the polybutadiene intermediate layer and can be <50 shore D (see Kato’s examples 2,3).


In regards to applicant’s dependent claims:
	The terpene tackifiers should have a softening point of 30-1000C (paragraph 30 of Iwami).
	The polybutadiene is Japan Synthetic Rubber’s BR-11 (Yuki col 12 line 3). Inherently, this has a cis content of 96% (see footnotes to table 2 of Ohama 6287218).
Kato (table 3) reports his core hardnesses on the shore D scale rather than the shore C scale. One can estimate that the corresponding shore C values from the Durometer Conversion Chart meet applicant’s requirements.
	Claim 12 and 13 merely limit what qualifies as a terpene-phenol in the larger markush group of claim 2.

	Claim 15 is allowable. The Yuki/Wood combination does not teach these particular terpene resins. The Yuki/Iwami2001/0031670 does not clearly teach the 0.5-10 amount of tackifier per 100 polybutadiene as Yuki gives no amounts and Iwami’s amounts are based on ionomers instead of polybutadiene.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/13/21